     Case 5:21-cv-00238-MTT-CHW Document 15 Filed 09/10/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

RANSON KASHIF MCCAIN,            :
                                 :
           Petitioner,           :
      VS.                        :
                                 :               NO. 5:21-CV-00238-MTT-CHW
GEORGIA DEPARTMENT OF            :
CORRECTIONS,                     :
                                 :
           Respondent.           :
________________________________ :

                                         ORDER

       Pro se Petitioner Ranson Kashif McCain, an inmate most recently confined in the

Riverbend Correctional Facility in Milledgeville, Georgia, has filed a document that has

been construed as a federal petition for writ of habeas corpus seeking relief pursuant to 28

U.S.C. § 2241 (ECF No. 1). Petitioner’s application was transferred to this Court on July

15, 2021 from the Northern District of Georgia (ECF No. 8), but subsequent

correspondence from the Court was returned as undeliverable with a notation indicating

that Petitioner had been released from jail. Mail Returned 1, July 26, 2021, ECF No. 14.

On August 6, 2021, Petitioner was thus advised that his lawsuit could not continue if the

Court did not have a current mailing address for Petitioner, and he was ordered to respond

and show cause why his lawsuit should not be dismissed for failing to keep the Court

apprised of his mailing address. Petitioner was given twenty-one (21) days to comply,

and he was warned that the failure to fully and timely comply with the Court’s orders and

instructions would result in the dismissal of his lawsuit. See generally Order, Aug. 6,
      Case 5:21-cv-00238-MTT-CHW Document 15 Filed 09/10/21 Page 2 of 3




2021, ECF No. 13.

       The time for compliance passed without a response from Petitioner, presumably

because the Court’s August 6, 2021 Order was also returned as undeliverable (ECF No.

14). The Georgia Department of Corrections offender query system confirms Petitioner

was released from its custody on July 9, 2021 and does not reveal Petitioner’s current

whereabouts.     http://www.dcor.state.ga.us/GDC/Offender/Query (searched “McCain,

Ranson”) (last accessed Sept. 10, 2021). As Petitioner was previously advised, his failure

to fully and timely comply with the Court’s orders and instructions is grounds for dismissal

of his case, and this case cannot proceed if the Court does not have a current mailing

address for Petitioner. See Fed. R. Civ. P. 41; see also Slack v. McDaniel, 529 U.S. 473,

489 (2000) (noting that the failure to comply with a court order is grounds for dismissal in

a habeas case). Petitioner’s Petition shall therefore be DISMISSED without prejudice.

       Petitioner also has no absolute entitlement to appeal this dismissal. Before he may

appeal, the district court must first issue a certificate of appealability (“COA”). See 28

U.S.C. § 2253(c)(1); 28 U.S.C. § 2254, Rule 11(a); see also Reedman v. Thomas, 305 F.

App’x 544, 545 (11th Cir. 2008) (per curiam) (granting COA on issue of whether habeas

petition was properly dismissed for failure to comply with court order). When, as here,

“the district court denies a habeas petition on procedural grounds without reaching the

prisoner's underlying constitutional claim,” a COA will not be issued unless the prisoner

can show, at least, “that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it
                                              2
     Case 5:21-cv-00238-MTT-CHW Document 15 Filed 09/10/21 Page 3 of 3




debatable whether the district court was correct in its procedural ruling.” Slack, 529 U.S.

at 478.    Reasonable jurists could not find that a dismissal of the instant action for

Petitioner’s repeated failure to comply with the Court’s orders was debatable or wrong.

See Knox v. Morgan, 457 F. App’x 777, 779 (10th Cir. 2012) (denying COA where district

court dismissed habeas petition without prejudice for failing to comply with court orders).

Petitioner is accordingly DENIED a COA. See Alexander v. Johnson, 211 F.3d 895, 898

(5th Cir. 2000) (per curiam) (approving denial of COA before movant filed a notice of

appeal).

       SO ORDERED, this 10th day of September, 2021.

                                   S/ Marc T. Treadwell
                                   MARC T. TREADWELL, CHIEF JUDGE
                                   UNITED STATES DISTRICT COURT




                                            3
